Citation Nr: 0807753	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  He died in July 2001.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In January 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain disability records from the Social Security 
Administration (SSA).  That action completed, the matter has 
properly been returned to the Board for appellate 
consideration.  

In August 2007, the appellant submitted a statement to the RO 
in which she appears to be challenging the effective of grant 
of service connection (for purposes of accrued benefits) for 
the veterans' bilateral hearing loss.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

Because the necessary procedural process has not yet taken 
place, the matter raised by the appellant as to the effective 
date of service connection for bilateral hearing loss is not 
before the Board at this time and the Board lacks 
jurisdiction to address the matter.  The matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 2001 as the result of cardiac arrest due to arrhythmia, 
due to massive myocardial infarction; with obesity cited as 
an other significant condition contributing to death but not 
related to the cause of death.  

2.  The only disability for which service connection was 
effective at the time of the veteran's death was bilateral 
hearing loss, established by a March 2003 rating decision.  

3.  Heart disease did not have onset during active service, 
did not manifest within one year of separation from active 
service, and is not otherwise related to the veteran's active 
service or a service connected disorder.   

4.  A disability incurred or aggravated during active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred in service, although not 
otherwise established as such, if manifested to a degree of 
10 percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a).  If a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, certain diseases, including diabetes mellitus, shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  

In this case, the veteran's certificate of death shows that 
he died in July 2001.  The immediate cause of death is listed 
on the death certificate as cardiac arrest due to arrhythmia 
due to massive myocardial infarction.  Obesity is listed as 
an other significant condition contributing to death but not 
related to the cause of death listed above.  

At the time of the veteran's death, service connection had 
not been established for any disability.  In March 2003, the 
RO granted service connection for the veteran's bilateral 
hearing loss, for the purposes of accrued benefits.  The 
record is absent for any competent evidence that his hearing 
loss disability was a principal cause of his death or 
contributed substantially and materially to his death.  

Service medical records are absent for any evidence of heart 
disease.  A separation report of medical examination, from 
December 1969, indicates a normal clinical evaluation of the 
veteran's heart and vascular system.  Post-service, the first 
evidence of heart disease is found in a June 1998 hospital 
discharge summary, from Kaiser Permanente, which states that 
the veteran had a history of atrial fibrillation and flutter, 
and, sic sinus syndrome, dating from 1995.  VA clinic notes 
from January 2001 reported that the veteran had a myocardial 
infarction in 1995.  

The absence of evidence of heart disease during service, or 
for a quarter of a century after separation from service, is 
evidence against a finding that the veteran's heart disease 
had its onset during service or is related to his service.  
No competent evidence of record provides any other 
etiological relationship between the veteran's heart disease 
and his service.  This is strong evidence against the 
appellant's claim.  

In a March 2004 statement, the appellant's representative 
argued that the veteran suffered from diabetes mellitus and 
inferred that his diabetes was a contributory cause of his 
death.  Because the veteran's DD 214 indicates service in the 
Republic of Vietnam during the applicable period for 
presumptive service connection based on exposure to herbicide 
agents, the Board remanded the matter in May 2005 to obtain a 
medical opinion as to whether the veteran's diabetes mellitus 
was a cause of his death.  

In a March 2006 report and an August 2006 addendum to that 
report, a VA internal medicine physician rendered a relevant 
medical opinion following review of the veteran's claims 
file.  This physician opined that the fact that the veteran 
had diabetes mellitus is immaterial and irrelevant to the 
fact that he died due to his coronary artery disease.  The 
physician explained that the veteran had a myocardial 
infarction in 1995 and a stroke in 1998 with the earliest 
reference to diabetes mellitus between 1997 and 1998.  As his 
original cardiac disease predated onset of his diabetes 
mellitus, the cardiac disease that preexisted diabetes 
mellitus caused the veteran's death, not his diabetes 
mellitus.  

The Board has carefully reviewed the claims file and notes 
that the VA physician's opinion is well supported by the 
record.  Indeed, the Board does not find evidence that the 
veteran was diagnosed with diabetes mellitus until April 
2001, a date even more unfavorable to the appellant's claim 
given the rationale of the March/August 2006 opinion.  
Consistent with the opinion are reports of a myocardial 
infarction in 1995, as found in VA clinic notes under 
headings of Diagnosis/Problems from January 2001.  That he 
veteran's cardiac disease predated his diabetes mellitus is 
also evidenced by principle diagnoses listed in a discharge 
summary from Kaiser Permanente dated in June 1998, following 
the veteran's stroke in May 1998, described as a 
cardioembolic cerebrovascular accident.  This summary states 
"atrial fibrillation, likely proximal cause of cardioembolic 
phenomenon" and "[r]emote history of sic sinus syndrome, 
atrial fibrillation and flutter, 1995."  Also listed on that 
discharge summary is hypertension.  Absent from the summary 
is any mention of diabetes.  

The March/August 2006 VA physician's opinion that the 
veteran's diabetes mellitus was irrelevant and immaterial to 
his heart disease is broad enough to provide evidence that 
the veteran's diabetes mellitus was neither a principle cause 
of his death nor a contributory cause of his death.

Simply stated, the Board finds that the post-service medical 
record and the 2006 medical opinion provide evidence against 
this claim, outweighing all evidence that supports the claim.  

The appellant has argued a chain of causation whereby the 
veteran's hearing loss disability resulted in psychological 
stress and/or depression which, in turn, resulted in heart 
disease, leading to his death.  

Neither the appellant nor her representative (as to the 
theory that the veteran's diabetes mellitus caused his death) 
has demonstrated other than the knowledge of laypersons.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Some simple medical questions do lend themselves to lay 
opinions. For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Board finds that so complex a medical question 
as whether a bilateral hearing loss or diabetes mellitus was 
a contributory cause of the veteran's death, as defined by VA 
regulation, is not the type of question of which a layperson 
is competent to offer a medical opinion.  Hence, the 
appellant and her representative's opinions in this regard 
are of limited weight, clearly outweighed by the negative 
evidence cited above.  

The Board finds that all competent medical evidence of 
record, including competent medical opinion evidence, service 
medical records, and post service medical evidence, is 
unfavorable to a finding that the veteran's heart disease was 
related to service or that his diabetes mellitus or hearing 
loss were contributory or principle causes of his death.  

Therefore, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the appellant in September 2003 and June 
2006 that fully addressed all four notice elements.  

The September 2003 letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Specifically, the letter informed the appellant 
that DIC benefits were available if the evidence showed that 
the veteran died from a service-related disease or injury.  
The veteran had no service-connected disabilities at the time 
the appellant filed her application for benefits in August 
2001.  Thus, the September 2003 letter provided appropriate 
notice under Hupp as no notice was necessary as to the 
distinction between establishing DIC benefits based on a 
disability already service-connected as opposed to a 
disability for which service connection had not yet been 
established.  That letter's description of what the evidence 
needed to show to substantiate her claim for DIC benefits was 
also sufficient as it encompassed the requirements for 
establishing service connection for the cause of the 
veteran's death; i.e. that the veteran died from a service-
related injury or disease.  This letter also asked the 
appellant to submit evidence and/or information, which would 
include that in her possession, to the AOJ.  

The June 2006 letter provided the appellant with notice as to 
assignment of effective dates and disability ratings.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statement of the case issued 
in July 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, a VA medical opinion was obtained as to whether the 
veteran's diabetes mellitus caused his death.  No opinion was 
obtained as to whether the veteran's heart disease or hearing 
loss was etiologically related to his service.  However, the 
record is absent for any evidence of heart disease during 
service or until many years after separation from service.  
Nor is there any competent evidence that his heart disease 
had onset during service or within one year of separation 
from service.  Thus, the second element listed above, 
evidence of heart disease in service or within the 
presumptive period, is absent.  The hearing loss argument 
cited above is found, at best, to be highly unclear.  In this 
case, the Board finds that the medical records provides 
evidence against all theories of entitlement.  For this 
reason, the Board declines to seek another medical opinion in 
this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records are associated 
with the claims file, the RO has obtained VA outpatient 
treatment records and records from the veteran's claim for 
disability benefits from the SSA.  The appellant, with the 
RO's assistance, has submitted private treatment records from 
Kaiser Permanente.  A VA medial opinion as to whether the 
appellant's diabetes mellitus caused his death was obtained 
in March 2006, with an addendum provided in August 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


